Citation Nr: 0020325	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the May 1995 and August 1995 rating decisions and the 
December 1995 hearing officer decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability.  

The May 1997 Board decision remanded the case to obtain 
additional medical records, including those from S. Clinic or 
Medical Center.  This matter is now before the Board for 
appellate review.  In addition to the issue stated on the 
title page, the aforementioned May 1997 Board remand 
addressed the issue of entitlement to service connection for 
bilateral hearing loss.  By rating action of May 1999, 
service connection bilateral hearing loss was granted.  The 
veteran has not expressed any disagreement with this action.  
Accordingly, there is no longer any appellate issue for 
consideration.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current low back disability to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The September 1942 enlistment examination report states that 
the veteran's spine and extremities were negative except for 
depressed arches.  The November 1945 discharge examination 
report states that the veteran's spine and extremities were 
normal except for second-degree pes planus.  Service medical 
records do not otherwise mention the veteran's back.  

The veteran underwent a private examination in May 1993.  The 
veteran reported back pain.  The impression included mild 
lumbar scoliosis with moderately advanced degenerative 
changes throughout the lumbar spine, as detailed on the May 
1993 x-rays.  

In May 1994, the veteran reported a history of 15-16 years of 
back pain that had progressively worsened to pain radiating 
into the right leg.  The May 1994 VA 
x-ray demonstrated a moderately severe degree of osteoporosis 
and osteoarthropathy characterized by spur and bridging 
formations involving the anterior vertebral bodies.  
Degenerative discogenic disease was seen at the L5-S1 level.  
In July 1994, the veteran complained of increasing back pain.  

The veteran underwent a private examination in September 
1994.  He reported severe back pain radiating down both legs 
to his knees.  The September 1994 magnetic resonance imaging 
impression was moderately advanced degenerative and 
productive changes at multiple levels; hypertrophic changes 
at the facet joints bilaterally at multiple levels, 
apparently more prominent on the right; neural foraminal 
narrowing at the L3-4 and L4-5 levels, most prominent on the 
right at the L4-5 level; no evidence of a herniated nucleus 
pulposus, and mild spinal canal narrowing at the L3-4 level.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1995.  The 
veteran testified that a doctor at S. Clinic told him in 1985 
that a disc in his back was causing back pain and affecting 
the nerves into his legs.  The veteran testified that he 
serviced aircraft and strapped pilots in planes in service.  
He had to jump from a height of 3 to 5 feet from airplanes 
50-60 times per day because there were no ladders.  The 
veteran testified that the doctor at S. Clinic surmised that 
the bouncing on the hard cement from the repeated jumping 
caused his back cartilage to start compressing.  The veteran 
testified that he first noticed that his back hurt in the 
early 1950s but that he did not seek treatment until 1984 or 
1985.  The veteran did not remember having any back problems 
on his first job after service as a brakeman for a railroad.  

The veteran's July 1997 statement alleged that some of his 
service medical records were lost when a torpedo sank his 
former ship a few days after he transferred to a different 
ship.  

In August 1997, S. Clinic confirmed that it had no computer 
information about the veteran and that any files were 
destroyed long ago.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  


Analysis

The claim of entitlement to service connection for a low back 
disability is not well grounded.  

The medical evidence includes a diagnosis of a current low 
back disability because diagnoses since May 1993 include 
lumbar scoliosis, degenerative changes throughout the lumbar 
spine, osteoporosis, osteoarthropathy, degenerative 
discogenic disease at the L5-S1 level, degenerative and 
productive changes at multiple levels, hypertrophic changes 
at the facet joints bilaterally at multiple levels, neural 
foraminal narrowing at the L3-4 and L4-5 levels, and mild 
spinal canal narrowing at the L3-4 level.  

The medical evidence does not show diagnosis or treatment of 
a low back disability in service.  Instead, the veteran's 
spine was normal at the enlistment and discharge 
examinations, and service medical records do not otherwise 
mention the veteran's back.  Nonetheless, the veteran told 
the November 1997 auditory examiner that a shell exploded 
near him while he was on active duty.  Applying the 
provisions of 38 U.S.C.A. § 1154(b) and resolving all 
reasonable doubt in the veteran's favor, his lay evidence of 
exposure to combat will be accepted in lieu of an official 
record of diagnosis or treatment of a low back disability in 
service.  See 38 C.F.R. § 3.102 (1999).  In combat 
conditions, the injured are not likely or expected to fill 
out forms; front line medics are too involved with saving 
lives to document injuries and file reports; and what medical 
records might be generated are liable to be misfiled, lost, 
or destroyed.  See Kessel, 13 Vet. App. at 17.  

In any event, the claim of entitlement to service connection 
for a low back disability is not well grounded because the 
medical evidence does not include a nexus opinion relating a 
current low back disability to active service.  Instead, the 
veteran's spine was normal at separation from service.  He 
could not remember having back problems on his first job 
after service, and he sought no treatment for a low back 
disability until almost 40 years after service.  Although the 
veteran alleges that a doctor from S. Clinic told him that 
repeated jumping from airplanes in service caused a back 
disability many years later, hearsay medical evidence 
transmitted by a lay person is not sufficient to render a 
claim well grounded.  The connection between what a physician 
said and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Accordingly, the claim of entitlement to 
service connection for a low back disability is not well 
grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

